Citation Nr: 0421010	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  00-18 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the RO.  The veteran 
submitted his notice of disagreement (NOD) in July 2000.  The 
statement of the case (SOC) was issued in August 2000, and 
the veteran filed his VA Form 9 that same month.  He 
requested a hearing before a traveling member of the Board of 
Veterans' Appeals.  A VA letter, mailed February 10, 2004, 
shows that he received notice of the March 16, 2004 hearing, 
and includes a notation that the veteran failed to report.  
Neither the veteran nor his representative have offered any 
explanation for this failure to report, thus, his hearing 
request is treated as withdrawn.  38 C.F.R. § 20.702(d).  

Additionally, on the August VA Form 9, the veteran averred 
that his headaches were due to service.  Service connection 
for a headache disability was last finally denied in a 
December 1994 rating decision.  This matter is referred to 
the RO for the appropriate action.  

Finally, on the June 2004 Written Brief Presentation, the 
veteran's representative argues that his psychiatric 
disability is due to medication provided to the veteran at VA 
facilities, as opposed to medication provided during service 
which has previously been the veteran's and his 
representative's contention.  See 38 U.S.C.A. § 1151 (West 
2002).  It is unclear whether this was a misstatement, or is 
an attempt to file a new claim under 38 U.S.C.A. § 1151.  
Therefore, this matter is referred to the RO for 
clarification, and if necessary, appropriate action.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's appeal was pending at 
the RO in November 2000, the provisions of the VCAA are 
applicable to his appeal.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
The RO has not provided sufficient notice to the veteran 
informing him of the evidence required to substantiate his 
claim that new and material evidence has been submitted to 
reopen his claim for service connection for a psychiatric 
disorder, or the relative responsibilities of the veteran and 
VA in developing that evidence.  

In this regard, the veteran's NOD averred that medical 
evidence showing a diagnosis of a condition within one year 
of service would be "forthcoming."  However, this has not 
been received.  

Additionally, records indicate that the veteran may be in 
receipt of Social Security benefits.  Records from the Social 
Security Administration do not appear to have been requested 
or obtained.  

Also, the veteran and his representative have claimed that 
the veteran was treated by seven or more different VA 
facilities, and two private hospitals, "from 1971 to the 
present."  Although the veteran also later provided some 
clarifying information, and although some of these records 
have been obtained, it does not appear that all of them were 
obtained, or have been deemed to be unavailable.  The Board 
notes that records from VA facilities in Philadelphia, Salt 
Lake City, and Newark have not been received, nor does it 
appear that those facilities responded to the RO's request.  
As VA has a duty to request all available and relevant 
records from federal agencies the Board finds that another 
request for these records should be made, to include a 
request that these facilities advise the RO if no records are 
available.  See 38 C.F.R. § 3.159(c)(2), (c)(3); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992)

Finally, the veteran and his representative contend that he 
was treated in service for pneumonia with medication that 
subsequently caused his psychiatric disorder.  As his service 
medical records show no treatment for that condition, the 
veteran should be asked to advise the RO of the specific date 
and place he was treated for pneumonia so that a search for 
those records can be made.


Accordingly, the case is REMANDED for the following action:  

1.  The RO must ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  Ask the veteran to provide any 
evidence in his possession, not previously 
submitted, that pertains to the claim.  

3.  Ask the veteran to provide the date 
and place he was treated for pneumonia in 
service.  If he responds, the RO should 
request these records from official 
sources.

4.  Send the veteran 10 copies of VA Form 
21-4142 and ask him to fully complete one 
copy for each facility he was treated at.  
Obtain the records for the time period 
involved, if not already in the file.  

5.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

6.  The RO should again request VA 
treatment records from VA facilities in 
Philadelphia, Pennsylvania; Salt Lake 
City, Utah; and Newark, New Jersey.  
These facilities should be asked to 
respond even if no records are located.

7.  In the event that any records, 
government or private, do not exist, a 
notation to that effect should be 
inserted in the claims file, and the 
veteran so notified. 

8.  After the above development has been 
completed, the claim should be 
readjudicated.  If the benefit sought on 
appeal is denied, prepare a supplemental 
statement of the case and return the case 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFILED
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


















